Citation Nr: 0905051	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  01-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tension headaches with associated migraine features prior to 
February 5, 2000.

2.  Entitlement to a compensable rating for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and K.B.




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to January 
1990, and from October 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In this decision, the RO denied a 
rating in excess of 10 percent for the veteran's service-
connected tension headaches with associated migraine 
features.  The effective date of this rating is November 2, 
1994.  In March 2001, the Veteran testified at a hearing at 
the RO before a Decision Review Officer.  Thereafter, in 
September 2001, the RO increased the rating for the Veteran's 
headache disability to 30 percent, effective February 5, 
2000.  In June 2003, the Veteran testified before the 
undersigned at a Board hearing at the RO.  

This matter was previously before the Board in January 2004 
at which time the issues on appeal were remanded for 
additional procedural and evidentiary development.  In a 
February 2008 rating decision, the RO increased the rating 
for the Veteran's headache disability to 50 percent, also 
effective February 5, 2000.  As this 50 percent rating is the 
maximum allowable rating for migraine headaches under VA's 
Schedule for Rating Disabilities, it is considered a full 
grant of benefits for this period.  Thus, further 
consideration of the claim for an increased rating for 
tension headaches with associated migraine features for the 
period beginning February 5, 2000, is not warranted.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  The Veteran was advised 
of this in a September 2008 award letter.   

The issue of entitlement to a compensable rating for allergic 
rhinitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional information is required on her part.


FINDING OF FACT

It is not shown at any time during the appeal period prior to 
February 5, 2000, that the Veteran's tension headaches with 
associated migraine features were manifested by 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tension 
headaches with associated migraine features for the appeal 
period prior to February 5, 2000, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.21, 4.124a, Code 8100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  The 
present appeal stems from a March 2000 rating decision which 
was prior to the enactment of the VCAA.  Thereafter, in March 
2001, the RO provided the Veteran with initial notice of the 
VCAA.  However, due to a procedural defect in that letter as 
well as in a similar letter in May 2003, the Board directed 
in its January 2004 remand that a corrected letter be issued 
to the Veteran.  This letter was issued to the Veteran in 
July 2004.  Because VCAA notice was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  The July 2004 letter informed the appellant of what 
was necessary to substantiate the claim for a rating greater 
than 10 percent for tension headaches with associated 
migraine features prior to February 5, 2000, what information 
and evidence she must submit, and what information and 
evidence will be obtained by VA.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the 
Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  The appellant was advised of the degree of disability 
and effective date elements in a letter dated in March 2006.

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The appellant was apprised of Diagnostic Code 8100, and the 
rating criteria under which she is rated, in supplemental 
statements of the case dated in September 2001 and September 
2008.  The Board recognizes the inadequate timing of these 
post-adjudicative documents; however, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Specifically, the appellant was advised in the May 
2003 and July 2004 VCAA letters of the types of evidence to 
submit to show that her headache disability had worsened.  
Also, at her February 2000 VA examination, the appellant was 
asked about and discussed the effect of her headache symptoms 
on her daily life as well as the situations that caused the 
greatest difficulty in terms of her headaches.  Accordingly, 
the Board finds that any deficiencies as to timing and 
content of the notice in the context of Vasquez-Flores are 
found not to unfairly prejudice the appellant here.  Indeed, 
based on the above considerations, it is not felt that 
additional efforts are required under the VCAA.  Rather, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate this claim, including 
obtaining VA medical records identified by the appellant and 
affording her VA examinations.  It should be noted that 
numerous attempts were made to obtain a Gulf War Registry 
Examination, but to no avail.  Thus, a formal finding on the 
unavailability of this report was made in a file Memorandum 
dated in November 2006.  The Veteran was informed of this 
finding in a letter dated in December 2006.   Also, the 
appellant testified at a hearing before a Decision Review 
Officer in March 2001, and at a Board hearing in June 2003.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the claim for a rating in excess of 10 percent for 
tension headaches with associated migraine features prior to 
February 5, 2000, and that adjudication of this claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal with respect to this 
issue is now ready to be considered on the merits.

II.  Facts

Service treatment records show that the Veteran complained of 
headaches in May 1991 and was diagnosed as having pharyngitis 
and epistaxis.  

VA outpatient records in July 1992 reflect the Veteran's 
complaints of headaches and a diagnosis of headaches, mild.  

In July 1992, the Veteran filed an initial claim for service 
connection for various disabilities.

The Veteran complained during a September 1992 VA examination 
of experiencing frontal headaches and pressure around her 
eyes and nose.  

During an October 1997 VA examination, the Veteran reported 
that her headaches began in 1991, but she had had previous 
headaches that had resolved without over-the-counter 
medication.  She described her present headaches as 
throbbing, sharp, localized pain in the central forehead.  
Associated symptoms included photophobia, phonophobia, and 
bilateral blurred vision.  She denied associated nausea, 
vomiting, diarrhea, numbness, tingling, burning, dysarthria, 
dysphagia, diplopia, aphasia, vertigo or focal weakness.  She 
reported getting the headaches approximately once every two 
months for a duration of one to three hours which represented 
a decrease since the onset in 1991.  She further reported 
that she was able to continue her job and her job efficiency 
had not changed.  The examiner stated that the headache 
symptoms as described by the Veteran met the criteria for 
tension type headaches.

In November 1997, the RO granted service connection for 
tension headaches and assigned a 10 percent rating effective 
November 2, 1994 (the effective date for payment of 
compensation based on an undiagnosed illness).

VA outpatient records on file from 1997 to 1999 are 
essentially devoid of complaints of or treatment for 
headaches.

In September 1999, the Veteran filed claims that the RO 
perceived as including a claim for an increased rating for 
headaches.

An October 1999 VA outpatient record shows that the Veteran 
was seen for complaints of seeing bright lights and having 
blurred vision.  She denied headaches.  

A February 2000 VA examination report reflects the Veteran's 
complaint of weekly headaches lasting one to two hours.  She 
described them as typically bilateral and frontal, with some 
throbbing, not associated with any visual problems.  She 
noted photophobia with sometime associated nausea, but no 
vomiting.  She said Tylenol eased symptoms.  She said the 
headaches were an annoyance at work, but did not prevent her 
from doing her job, and that in the past the intensity and 
frequency had been much greater, upwards of two to three 
times per week.  The examiner stated that the Veteran's 
headaches met the criteria for tension with associated 
migraine features.  He said they appeared at that time to be 
relatively stable and responded to over-the-counter 
analgesics.  

A magnetic imaging resonance (MRI) of the Veteran's brain, 
performed in February 2000, revealed questionable low signal 
lesion of the pituitary gland and a one centimeter pineal 
cyst.  Clinical correlation was recommended.  

The Veteran was seen at a VA Women's Clinic in March 2000 for 
an evaluation of headaches.  She reported having headaches 
since active duty and reported blurry vision over the last 
eight months and lost vision on two occasions.  She reported 
chronic headaches and right-sided weakness.  An impression 
was given of questionable microadenoma with eye symptoms and 
headache.

A follow up MRI of the brain performed in March 2000 revealed 
no significant findings.

In March 2000, the RO continued the 10 percent rating for 
tension headaches.

The Veteran testified at a hearing before a Decision Review 
Officer in March 2001.  She testified that her headaches were 
getting worse and occurred at least once every two weeks.  
She said it had been getting to the point where she had to 
stay home from work or take a few hours off of work.  She 
estimated losing a day and a half of work in a month due to 
her headaches.

In a September 2001 rating decision, the RO increased the 
Veteran's rating for tension headaches with associated 
migraine features to 30 percent, effective in February 2000.  
The RO increased this rating to 50 percent, in February 2008, 
and made it effective in February 2000.  The RO explained in 
this decision that the February 2000 effective date was the 
date that a routine VA examination showed that an increased 
rating was warranted.  

The Veteran testified at a Board hearing in June 2003 
regarding her headache symptoms at that time.  She said that 
they were very frequent, but not of the intensity that she 
was not able to go to work.  She also said that they weren't 
of the severity of migraines and that she was able to 
function.  

III.  Analysis

General Rating Provisions

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings 
may be appropriate when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20 (2008).

Pertinent Law and Discussion

It should be noted at the outset that the Veteran's tension 
headache disability was initially rated by analogy to 
Diagnostic Code 8045 for brain disease due to trauma.  Under 
this code, purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304 and are not to be combined with any other rating 
for a disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under diagnostic 
code 9304 are not assignable in the absence of a diagnosis of 
multi-farct dementia associated with brain trauma.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2007).  

The criteria for evaluating residuals of traumatic brain 
injury were recently revised.  However, these revisions apply 
only to applications for benefits received by VA on or after 
October 23, 2008.  Thus, the older criteria above will apply 
to applications received by VA before that date, including 
the instant claim. 

Following the diagnosis rendered by the VA examiner in March 
2000 for tension headaches with migraine features, the 
Veteran was rated under the criteria for migraine, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2008).  It was under this 
code that the RO, in September 2001, increased the Veteran's 
rating to 30 percent and, in February 2008, increased the 
rating to 50 percent, effective February 5, 2000.  The RO 
explained in the February 2008 rating decision that the 
effective date of February 5, 2000 was the date that a 
routine VA examination showed that an increased rating was 
warranted.  

Under Code 8100, migraine headaches resulting in 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
rating.  Migraine headaches resulting in characteristic 
prostrating attacks occurring on an average once a month over 
the last several months warrant a 30 percent rating.  
Migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  38 C.F.R. § 
4.124a.

As is explained in the introduction above, the Veteran's 
assigned rating of 50 percent, effective February 5, 2000, is 
the maximum allowable rating for migraine and thus represents 
a full grant of the benefits sought for the period from 
February 5, 2000.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  It should also be pointed out that the Veteran did 
not perfect an appeal of the initial rating decision in 
November 1997 that granted service connection for tension 
headaches and assigned the 10 percent rating, effective in 
November 1994.  In this regard, the Veteran did file a notice 
of disagreement in January 1998 with respect to the November 
1994 effective date assigned for her headache disability.  
Thereafter, the RO sent her a statement of the case in 
January 1998.  However, as the Veteran did not perfect the 
appeal by filing a timely substantive appeal, that decision 
is final.  See 38 C.F.R. §§ 20.200, 20.302.  

Consequently, the narrow issue that remains on appeal is 
whether the evidence supports a higher than 10 percent rating 
for the Veteran's tension headaches with associated migraine 
features for the period prior to February 5, 2000.  

As noted above, VA outpatient records covering the period 
prior to February 5, 2000 are essentially devoid of 
complaints or treatment for headaches.  The examinations 
closest in time to the period in question include the October 
1997 and March 2000 VA examination reports.  During the VA 
examination in October 1997, the Veteran reported that she 
got headaches approximately once every two months for 
duration of one to three hours which she said represented a 
decrease since the onset of headaches in 1991.  She further 
reported that she was able to continue her job and that her 
job efficiency had not changed.  The examiner stated that the 
headache symptoms as described by the Veteran met the 
criteria for tension type headaches.  

In March 2000, the Veteran reported weekly headaches lasting 
one to two hours.  She described them as typically bilateral 
and frontal, with some throbbing, not associated with any 
visual problems.  She noted photophobia with sometimes 
associated nausea, but no vomiting.  She said Tylenol eased 
her symptoms.  She explained they were an annoyance at work, 
but did not prevent her from doing her job.  She also said 
that in the past the intensity and frequency had been much 
greater, upwards of two to three times per week.

It is evident from the above examination reports that the 
frequency of the Veteran's reported headaches increased from 
once every two months in October 1997 to once a week in March 
2000, and the symptoms increased from mere tension headaches 
in October 1997 to associated migraine features in March 2000 
(reported as occasional nausea and photophobia).  However, 
even by assuming that the frequency and severity of headaches 
that the Veteran reported during the March 2000 VA 
examination were ongoing since her September 1999 claim for 
an increase, such symptoms still do not warrant a higher than 
10 percent rating.  This is so since there is no evidence of 
prostrating attacks occurring on an average of once a month 
over the last several months.  More specifically, while the 
frequency of the Veteran's headaches as she reported in March 
2000 occurred on a near weekly basis, they are not shown to 
have been of sufficient severity to satisfy the criterion 
requiring prostrating attacks occurring on an average of once 
a month.  In this regard, the Veteran reported during the 
March 2000 VA examination that although her headaches were an 
annoyance at work, it did not prevent her from performing her 
job.  She also said that Tylenol eased her symptoms and she 
acknowledged that her headaches had been much greater in the 
past.  

After considering the Veteran's complete medical history in 
determining the present appeal, see Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991), to include her hearing testimony 
before a Decision Review Officer in March 2001 and before the 
undersigned in June 2003, the Board does not find that such 
evidence supports the criteria for a higher than 10 percent 
rating for the Veteran's tension headaches with associated 
migraine features for the period prior to February 5, 2000.  

Referral for extraschedular consideration is not indicated, 
as factors such as marked interference with employability due 
to, or frequent hospitalizations for headaches, are not 
shown.  See 38 C.F.R. § 3.321.

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for tension headaches with 
associated migraine features for the period prior to February 
5, 2000, the application of the benefit-of-the-doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to a rating in excess of 10 percent for tension 
headaches with associated migraine features prior to February 
5, 2000, is denied.


REMAND

The record with respect to the Veteran's claim for a 
compensable rating for allergic rhinitis is incomplete and 
warrants further development prior to making an informed 
decision on this appeal.  In this regard, shortly after 
filing a claim for an increased rating for allergic rhinitis 
in September 1999 (claimed as respiratory problems), the 
Veteran was afforded a VA Nose, Sinus, Larynx and Pharynx 
Examination.  The examination took place in February 2000, 
but only a partial copy of the examination report is on file.  
More specifically, the record contains the first page of the 
examination report reflecting the Veteran's subjective 
complaints and history, but does not include the actual 
examination findings.  Thus, although this page states that 
the examination is "continued on next page", there is no 
next page.  

VA is required by regulation to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, including service medical records.  VA 
may only end these efforts if it is concluded that the 
records sought do not exist or that further attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) 
(2008); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

Considering the relevance of the February 2000 examination 
findings to the Veteran's September 1999 claim for an 
increased rating for allergic rhinitis, and in light of the 
Court's holding in Hart v. Manfield, 21 Vet. App. 505 (2007), 
that "staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings, it is essential that the 
complete February 2000 VA Nose, Sinus, Larynx and Pharynx 
Examination report be obtained and reviewed in conjunction 
with this appeal.  38 U.S.C.A. § 5103A(b).  

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the VA 
Nose, Sinus, Larynx and Pharynx 
Examination report that was conducted on 
February 6, 2000, along with any 
outstanding VA treatment records 
regarding the Veteran's allergic rhinitis 
from May 2005 to the present.  If the 
request for the February 2000 VA 
examination report is not successful, 
this should be documented in the claims 
folder.  

2.  Thereafter, the issue of a 
compensable rating for allergic rhinitis 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the September 2008 SSOC.  
They should also be given the opportunity 
to respond to the SSOC.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


